MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00208-CV

 KAREN LANTZ, ANDREW FARKAS, AND LANTZ FULL CIRCLE BUILD, LLC,
                          Appellants

                                          V.
                              HIGGINS, INC., Appellee

   Appeal from the 269th District Court of Harris County. (Tr. Ct. No. 2013-49445).


TO THE 269TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 31st day of March 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on February 21, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that the appellants, Karen Lantz,
             Andrew Farkas, and Lantz Full Circle Build, LLC, jointly and
             severally, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered March 31, 2015.

              Panel consists of Justices Keyes, Bland, and Massengale.
              Opinion delivered by Justice Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 12, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT